NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           DEC 15 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LEAH F. ZAPATA,                                  No. 09-35199

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00654-CRD

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   Carolyn R. Dimmick, District Judge, Presiding

                          Submitted December 11, 2009**
                           Seattle Washington, California

Before: BEEZER, GOULD and TALLMAN, Circuit Judges.

       Leah Zapata appeals from the district court’s order affirming the decision of

the Commissioner of the Social Security Administration, denying Zapata’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
application for Disability Insurance Benefits and Supplemental Security Income

Benefits.

      We review de novo a district court’s order affirming the Commissioner’s

decision to deny benefits. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999).

We reverse the Commissioner’s decision if it is based on legal error or is not

supported by substantial evidence. Id. We have jurisdiction under 28 U.S.C.

§ 1291.

      We affirm the district court’s order. The facts of this case are known to the

parties. We do not repeat them.

      The Commissioner’s decision is supported by substantial evidence in the

record and is not based on legal error. No medical evidence in the record is

inconsistent with Zapata’s residual functioning capacity as determined at her

disability hearing. We cannot second guess an ALJ’s credibility determination that

is supported by substantial evidence in the record. Thomas v. Barnhart, 278 F.3d
947, 958 (9th Cir. 2002) (citing Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d
595, 600 (9th Cir. 1999)). Substantial evidence in the record supports the ALJ’s

credibility determination.

      AFFIRMED.